DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to arguments
Applicant amends claim 1 and 18 which changes the scope of the claims and as such a new grounds of rejection is issued.  It is noted that applicant’s arguments are drawn to the amendments for the newly added limitations to the independent claims.

In regards to 103 rejection of claims 1 and 18 Applicant asserts (pg. 7):
“None of the references, either alone or in combination, teach or suggest all elements and limitations of the amended claim. King is cited in the Office Action but is discussed as not teaching several limitations. Miyazawa and/or DeMarco fail to remedy the deficiency of King with respect to the additional limitations added as a result of the instant response.
In response:
As can be seen from the rejection of Claim 1 and similarly claim 18, the examiner also uses the combined teachings of King, Miyazawa and DeMarco to teach the claim language of claims 1 and 18 as specified below.

Drawing Objections
The drawings are objected to as failing to comply with 37 CFR 1.83(a) because the drawings do not show every feature of the invention specified in the claims.
Specifically, the following features are not identified in the drawings:
Claims 1 and 18 recites “first voltage” which structures are not identified in the drawing.
Claims 1 and 18 recites “second voltage” which structures are not identified in the drawing.
Fig. 3 S200 states “measured voltage” and “recorded voltage”. It is unclear what recorded voltage is the claimed “first voltage” or the claimed “second voltage”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d) If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 

[0031] “When the battery charger 20 is indeed plugged into the vehicle 30 to recharge the battery 16, the controller 32 senses the initial power connection and disables the vehicle 30 through the interlock circuit of the vehicle harness, as described herein. With the battery charger 20 electrically connected to the vehicle 30 (and its battery 16) and the vehicle 30 in the locked-out status, in step 120, the controller 32 nevertheless confirms that the vehicle is in locked out status and that the connection status between the battery charger 20 and the vehicle 30 is set to DISCONNECTED”.
The method continues from 120 to Fig. 3 S204 [0034] “….the controller 32 confirms that the connection status between the battery charger 20 and the vehicle 30 is still set to CONNECTED to confirm that the battery charger 20 is indeed electrically coupled to the battery 16.….
The above specification states that when the controller determines that the battery charger 20 is plugged into the vehicle 30 (Fig. 2 100 “No”) the controller sets connection status to “disconnected” (Fig. 2, 120).
However based on [0034], claim language “sets a plug connection status as connected when the battery charger and vehicle are electrically connected” is interpreted as setting the connection status as “connected” when the controller determines that the battery charger 20 is plugged into the vehicle 30.
.
Appropriate correction is required.

	
Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “wherein the microprocessor indicates the operational status of the battery charger as inoperable only after the plug connection status is indicated in the microprocessor as connected and the microprocessor has not yet confirmed that the battery charger is operable”  which is new matter.
Based Fig. 2-3 and [0031]-[0034] the specification supports the controller determines battery charger 20 is inoperative after steps 100,120,122 124 (which includes Steps 200 and all of 204 of Fig. 3) which does not indicate the battery charger 20 is inoperable only after the plug connection status is indicated in the microprocessor as connected and the microprocessor has not yet confirmed that the battery charger is operable.
Additionally Fig. 3 202 and [0033] states “Thus, if in step 200 the measured voltage is greater than the recorded voltage, the controller 32 may confirm the battery charger 20 is operative…. at which point the control logic flows from step 100 to step 102 and on through step 110, as described above and set forth in FIG. 2.”
The control logic loop confirms the battery charger 20 is operative is S202 loops back around to step 100-110 as stated in [0033]. However in Fig. 2, S110 also loops back around to S100, 120, 122,124,200,204, and 206 (Fig. 3). As such the specification supports the controller also indicates the battery charger 20 is inoperable after confirming the battery charger 20 is operable which contradicts claim language above.

Claims 4-7 are included in this rejection based on their dependence on claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the microprocessor indicates the operational status of the battery charger as inoperable only after the plug connection status is indicated in the microprocessor as connected and the microprocessor has not yet confirmed that the battery charger is operable”  
However claim 1 also recites “wherein when the microprocessor-based control unit determines the value of the second voltage is less than or equal to the first voltage value and confirms the presence of the electrical coupling the microprocessor-based control unit actuates the indicator to indicate the operational status of the battery charger as inoperable”
As such it is unclear if the microprocessor indicates that the operational status of the battery charger as inoperable only after the plug connection status is indicated in as connected and the microprocessor has not yet confirmed that the battery charger is operable, OR when the microprocessor-based control unit determines the value of the second voltage is less than or equal to the first voltage value, confirms the presence of the electrical coupling, after the plug connection status is indicated as connected, and the microprocessor has not yet confirmed that the battery charger is operable.
The Examiner will interpret claim language as “the microprocessor indicates that the operational status of the battery charger as inoperable after the plug connection 
Claim 1 recites “wherein when the microprocessor indicates the vehicle is in a locked out state and a plug connection status is disconnected, the microprocessor measures the first voltage and the second voltage and sets a plug connection status as connected when the battery charger and vehicle are electrically connected” which is unclear.
Referring to Fig. 2 S100-120 and [0030] of the specification “…in step 100, the determination may be made as to whether the battery charger 20 is plugged into the vehicle 30  …. 
[0031] “When the battery charger 20 is indeed plugged into the vehicle 30 to recharge the battery 16, the controller 32 senses the initial power connection and disables the vehicle 30 through the interlock circuit of the vehicle harness, as described herein. With the battery charger 20 electrically connected to the vehicle 30 (and its battery 16) and the vehicle 30 in the locked-out status, in step 120, the controller 32 nevertheless confirms that the vehicle is in locked out status and that the connection status between the battery charger 20 and the vehicle 30 is set to DISCONNECTED”.
The method continues from 120 to Fig. 3 S204 [0034] “….the controller 32 confirms that the connection status between the battery charger 20 and the vehicle 30 is still set to CONNECTED to confirm that the battery charger 20 is indeed electrically coupled to the battery 16.….

However based on [0034], claim language “sets a plug connection status as connected when the battery charger and vehicle are electrically connected” is interpreted as setting the connection status as “connected” when the controller determines that the battery charger 20 is plugged into the vehicle 30.
Claims 4-7 are included in this rejection based on their dependence on claim 1.

In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.



    PNG
    media_image1.png
    904
    852
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    828
    846
    media_image2.png
    Greyscale

Fig. 1 and 4 of King



    PNG
    media_image3.png
    392
    471
    media_image3.png
    Greyscale

Fig. 1 of Miyazawa

    PNG
    media_image4.png
    686
    818
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    685
    776
    media_image5.png
    Greyscale

Fig. 1 and 3 of DeMarco
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that 

Claims 1,4,7, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over King (US 20130241481) view of MIYAZAWA (JPH08140288) in further view of DeMarco (US 20160103189). Note: Examiner uses reference JPH08140288 to make the rejection but refers to the translation to further clarify position.
As to claim 1 King discloses a system for detecting an inoperable battery charger (Fig. 2 and Fig. 4 where King charger detects if battery is receiving charge (S308-S316) and if not, checks for power connection interruption (S314 “Yes” or “No”). As such Kings checking for a power connection interruption (S314 “No) when battery voltage does not rise (S308 “no”) is identified as “detecting an inoperable battery charger”.), comprising:
a rechargeable battery (Fig. 2 and [0013] rechargeable battery 32);
a battery charger configured to electrically couple to and thereby establish an initial electrical coupling with the rechargeable battery (external charging system 126, Fig. 2); 
a microprocessor-based control unit (Fig. 2 [0034] controller 36 include software or applications that are configured to receive input signals of Fig. 4. It well known to one or ordinary skill in the art that elements including software of applications comprises microprocessors) configured to detect the initial electrical coupling (Fig. 2 and 4 S300 and 302 the controller 36 receives a connection signal/lockout signal from  and measure a first voltage value of the rechargeable battery in response thereto (Fig. 4, 304);
 and after a predetermined period of time has passed from the initial electrical coupling  (after step 304) to measure a second voltage value of the rechargeable battery  (Fig. 4, Step 306 and 308, Voltage rise from initial voltage to monitored voltage (second voltage)) and confirm a continued presence of the electrical coupling (See fig. 4, 314 and [0035] If power has been lost, but the connection has not been disconnected, the voltage comparison does not begin again when power is restored (314 “No”).  In contrast, if the power connection is disconnected then reconnected, the monitoring for the increase in the battery voltage can resume (314 “Yes”)); and
an indicator in communication with the microprocessor-based control unit ([0023] and [0024] audible indicator 38 and a visual indicator 37) and configured to identify an operational status of the battery charger (Abstract, [0016], [0019], [0023] an audible (or visual) signal can be generated by the audible indicator 38 in response to a state of charging/ that the battery is being recharged).
And wherein when the microprocessor indicates the vehicle is in a locked out state (Fig. 4 S300-302 where a generated lockout signal received by controller 36 (used to prevent the vehicle 22 from moving, engaging the motor) indicates that a power connection is made ([0018] and [0047]) and a plug connection status is disconnected (Fig. 4 from S302,304,306,308,312,316, to S314 “Yes” and [0035] power  the monitoring for the voltage rise can begin again in 300… (e.g S300-306)).
the microprocessor measures the first voltage (S304) and the second voltage (loop back around from S314 “Yes” to 306 where first voltage (S304) and second voltage 306 is measured) and sets a plug connection status as connected when the battery charger and vehicle are electrically connected (loop back around from S314 “Yes” to 302 “Yes”); 
King fails to specifically disclose wherein when the microprocessor-based control unit determines the value of the second voltage is less than or equal to the first voltage value, the microprocessor-based control unit actuates the indicator to indicate the operational status of the battery charger as inoperable,. 
However, Miyazawa teaches wherein when the control unit determines the value of the second voltage is less than or equal to the first voltage value the control unit actuates the indicator to indicate the operational status of the battery charger as inoperable (see Abstract and [0014] where when the charge voltage of the storage battery 3 decreases due to a component failure inside the rectifier 2 (Rectifier 2 charges the battery 3 [0003]), the voltage drop is detected by the comparator 11. If the voltage drop of the storage battery 3 continues for a long time comparator 11 issues an abnormality warning/alarm).  Miyazawa further states that said abnormality warning initiates repairs to the charger [0009] and [0015]).
It would have been obvious to a person of ordinary skill in the art to modify the indicator of King to be actuated to indicate the operational status of the battery charger as inoperable in response to the value of the second voltage value being less than or 
King in view of Miyazawa does not teach wherein when the microprocessor-based control unit confirms the presence of the electrical coupling the microprocessor-based control unit actuates the indicator to indicate the operational status of the battery charger as inoperable, the operational status of the battery charger as being inoperable being determined in about 30 seconds from the initial electrical coupling nor wherein the microprocessor indicates the operational status of the battery charger as inoperable only after the plug connection status is indicated in the microprocessor as connected and the microprocessor has not yet confirmed that the battery charger is operable.
However, DeMarco teaches wherein when the microprocessor-based control unit ([0051] FIG. 3 is a flow chart of a method of monitoring a vehicle charging system implemented by the controller 30 [0018]. The controller 30 may include at least one microprocessor or central processing unit (CPU)) confirms the presence of the electrical coupling (See. Fig. 1, where alternator is connected to battery for charging via output terminal 24” ([0016] [0051]). Fig. 3 S200 checks if the battery is receiving charge from the alternator 14, and if so continues to block 202 ([0051]). Therefore S200 is confirming that the battery is receiving charge from the alternator and therefore confirms a presence of electrical coupling) the microprocessor-based control unit actuates the indicator to indicate the operational status of the battery charger as inoperable (Fig. 3 S216 an alert indicative of a vehicle charging system fault may be output), the operational status of the battery charger as being inoperable (Fig. 3 being determined in about 30 seconds from the initial electrical coupling (Fig. 3 As such a time from S200 to SS16 identified as “in about 30 seconds”)
It would have been obvious to a person of ordinary skill in the art to modify the microprocessor-based control unit of King to include wherein when the microprocessor-based control unit confirms the presence of the electrical coupling, the microprocessor-based control unit actuates the indicator to indicate the operational status of the battery charger as inoperable, the operational status of the battery charger as being inoperable in about 30 seconds from the initial electrical coupling in order to detect a malfunction of the charging system and notify the user as taught by DeMarco [0002] and [0003] thereby enabling timely repairs.
King in view of Miyazawa does not teach wherein the microprocessor indicates the operational status of the battery charger as inoperable only after the plug connection status is indicated in the microprocessor as connected and the microprocessor has not yet confirmed that the battery charger is operable.
Demarco teaches wherein the microprocessor indicates the operational status of the battery charger as inoperable (Fig. 3 S216 an alert indicative of a vehicle charging system fault may be output) only after the plug connection status is indicated in the microprocessor as connected (Fig. 3 S200 checks if the battery is receiving charge from the alternator 14, and if so continues to 202 ([0051]). Therefore S200 is confirms a presence of electrical coupling) and the microprocessor has not yet confirmed that the battery charger is operable (Since 
It would have been obvious to a person of ordinary skill in the art to modify Kings system for detecting an inoperable battery charger wherein the microprocessor indicates the operational status of the battery charger as inoperable only after the plug connection status is indicated in the microprocessor as connected and the microprocessor has not yet confirmed that the battery charger is operable in order to detect a malfunction of the charging system and notify the user as taught by DeMarco [0002] and [0003] thereby enabling timely repairs.

As to claim 4, King in view of Miyazawa in view of DeMarco teaches wherein the indicator is one or more of an audible signal and a visual signal (Fig. 2 [0023] and [0024]  of King audible indicator 38 and a visual indicator 37).
As to claim 7 King in view of Miyazawa in view of DeMarco teaches wherein a microprocessor-based control unit measures the predetermined period of time by tracking the time that has passed since the measured first voltage value ( (See Fig. 4 Step 312 of King where voltage rise is determined within a predetermined period of time. [0033] For example, the 0.8 V described above can correspond to a voltage increase that occurs in approximately 5-20 seconds for the associated battery system and charging system. Although King in view of Miyazawa does not specifically disclose if the predetermined time is tracked since the measured first voltage value, it would be obvious to one of ordinary skill in the art to measure the predetermined period of time by 
As to claim 18 King discloses a method of detecting an inoperable battery charger (Fig. 2 and Fig. 4 where King charger detects if battery is receiving charge (S308-S316) and if not, checks for power connection interruption (S314 “Yes” or “No”). As such Kings checking for a power connection interruption (S314 “No) when battery voltage does not rise is identified as “detecting an inoperable battery charger”.), the method comprising:
establishing an electrical coupling between a battery charger and a rechargeable battery (Fig. 2 and 4 S300 and 302 the controller 36 receives a connection signal/lockout signal from the external charging system 126.  A dedicated contact of the connectors 118 (charger) and vehicle 120 and corresponding conductors can propagate the connection signal to the controller 36 [0026]);
determining by a microprocessor that the vehicle is in a locked out state (Fig. 4 S300-302 where a generated lockout signal received by controller 36 (used to prevent the vehicle 22 from moving, engaging the motor) indicates that a power connection is made ([0018],[0026], and [0047]). Controllers 36 include software or applications that are configured to receive input signals. It well known to one or ordinary skill in the art that elements including software of applications comprises microporicessors [0034]);
as a result of establishing an electrical coupling and determining by the microprocessor that the vehicle is in the locked out state (Fig. 4 S300-302), setting a plug connection status in the microprocessor as connected (Fig. 4 S316 “No” power connection is connected [0035]);
measuring a first voltage of the battery in response to the electrical coupling (Fig. 304);
subsequently measuring a second voltage of the battery (Fig.2,[0016] Fig. 4 step 306 and 308 Voltage rise) and;
comparing the second voltage to the first voltage (Fig.2, [0016] Fig. 4 step 308 Voltage rise above initial recorded voltage); and
confirming a continued presence of the electrical coupling (See fig. 4, 314 and [0035].  If power has been lost, but the connection has not been disconnected, the voltage comparison does not begin again when power is restored.  In contrast, if the power connection is disconnected then reconnected, the monitoring for the increase in the battery voltage can resume); and
However, King fails to specifically disclose after the confirming and if the microprocessor is not indicating that the battery charger is operable indicating an operational status of the battery charger as inoperable in response to the second voltage being less than or equal to the first voltage, the operational status of the battery charger as being inoperable being determined in about 30 seconds from the initial electrical coupling.
However, Miyazawa teaches after the confirming (See [0007] where power supply device apparatus shown in Fig. 3 is used to determine abnormality/charging failure in rectifier 2. Miyazawa method is performed by rectifier 2 charging the battery storage battery ([0008]). Thus confirming presence of electrical coupling) and if the microprocessor is not indicating that the battery charger is operable (comparator 11 issues an abnormality warning/alarm therefore not indicating rectifier is inoperable) indicating an operational status of the battery charger as inoperable in response to the second voltage being less than or equal to the first voltage (see Abstract and [0014] where when the charge voltage of the storage battery 3 decreases due to a component failure inside the rectifier 2, the voltage drop is detected by the comparator 11. If the voltage drop of the storage battery 3 continues for a long time comparator 11 issues an abnormality warning/alarm).  Miyazawa further states that said abnormality warning initiates repairs to the charger [0009] and [0015]).
It would have been obvious to a person of ordinary skill in the art to modify the method of King to indicate after the confirming and if the microprocessor is not indicating that the battery charger is operable an operational status of the battery charger as inoperable in response to the second voltage being less than or equal to the first voltage, in order to prevent battery deterioration due to a charging malfunction and make appropriate repairs as taught by Miyazawa (Abstract).
King in view of Miyazawa fails to specifically disclose after the confirming and if the microprocessor is not indicating that the battery charger is operable indicating an operational status of the battery charger as inoperable in response to a confirmed presence of the electrical coupling, the operational status of the battery charger as being inoperable being determined in about 30 seconds from the initial electrical coupling. 
DeMarco teaches after the confirming (Fig. 1, where alternator is connected to battery for charging via output terminal 24” ([0016] [0051]). Fig. 3 S200 checks if the and if the microprocessor is not indicating that the battery charger is operable (Fig. 3 S216 an alert indicative of a vehicle charging system fault may be output), indicating an operational status of the battery charger as inoperable (Fig. 3 S216 an alert indicative of a vehicle charging system fault may be output) in response to a confirmed presence of the electrical coupling ([0016] [0051]). Fig. 3 S216 an alert indicative of a vehicle charging system fault may be output occurs after S200) the operational status of the battery charger as being inoperable (Fig. 3 S216) being determined in about 30 seconds from the initial electrical coupling (Fig. 3 As such a time from S200 to SS16 identified as “in about 30 seconds”).
It would have been obvious to a person of ordinary skill in the art to modify the method of King to include after the confirming and if the microprocessor is not indicating that the battery charger is operable indicating an operational status of the battery charger as inoperable in response to a confirmed presence of the electrical coupling, the operational status of the battery charger as being inoperable being determined in about 30 seconds from the initial electrical coupling in order to detect a malfunction of the charging system and notify the user as taught by DeMarco [0002] and [0003] thereby enabling timely repairs.
Claims 5,6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over King (US 20130241481) view of MIYAZAWA (JPH08140288)(hereinafter), in view of DeMarco (US 20160103189), in further view of Austin (US 20110175569). .
As to claim 5, King in view of Miyazawa in view of DeMarco does not disclose wherein the indicator is a wireless communication signal.
However, Austin teaches wherein the indicator is a wireless communication signal ([0107] see controller 44 of the vehicle charging cord 22 can transmit a wireless signal to the user's computer to automatically trigger a visual or auditory alarm or other notice via the user's computer and/or the controller 50 such as by automatically generating a text message or e-mail from the controller 50 to a computer, phone, PDA, or other device of the user)
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the indicator of King to include wherein the indicator is a wireless communication signal, as taught by Austin in order to notify the user of operation status when the user is not in an area near a charging unit, thereby facilitating quick repair and maintenance of the charging system.
As to claim 6, King in view of Miyazawa in view of DeMarco does not disclose wherein the wireless communication signal is transmitted to a remote third party via a wireless connection.
However, Austin teaches wherein the wireless communication signal is transmitted to a remote third party via a wireless connection ([0107] see controller 44 of the vehicle charging cord 22 can transmit a wireless signal to the user's computer to automatically trigger a visual or auditory alarm or other notice via the user's computer 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the indicator of King to include wherein the wireless communication signal is transmitted to a remote third party via a wireless connection, as taught by Austin in order to notify the user of operation status when the user is not in an area near a charging unit, thereby facilitating quick repair and maintenance of the charging system.
As to claim 21 King in view of Miyazawa in view of DeMarco does not disclose further comprising wirelessly transmitting the operational status of the battery charger to a remote third party.
However, Austin teaches further comprising wirelessly transmitting the operational status of the battery charger to a remote third party ([0107] see controller 44 of the vehicle charging cord 22 can transmit a wireless signal to the user's computer to automatically trigger a visual or auditory alarm or other notice via the user's computer and/or the controller 50 such as by automatically generating a text message or e-mail from the controller 50 to a computer, phone, PDA, or other device of the user).  
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the indicator of King to include further comprising wirelessly transmitting the operational status of the battery charger to a remote third party, as taught by Austin in order to notify the user of operation status when the user is not in an area near a charging unit, thereby facilitating quick repair and maintenance of the charging system.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TYNESE V MCDANIEL/           Examiner, Art Unit 2859              

          
 /DREW A DUNN/ Supervisory Patent Examiner, Art Unit 2859